Case 2:20-cr-20234-TGB-APP ECF No. 10, PagelD.26 Filed 06/10/20 Page 1 of 3

=

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
Case:2:20-cr-20234
UNITED STATES OF AMERICA, Judge: Berg, Terrence G.
MJ: Patti, Anthony P.
Lo Filed: 06-10-2020 At 02:24 PM
Plaintiff, INDI USA V. MCCOY (DA)
V.
SAMUEL “SINCERE” MCCOY, VIO: 18 U.S.C. §§ 1591(a)(1),
(b)(2), (c)
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:

COUNT ONE
18 U.S.C. §§ 1591(a)(1), (b)(2), (c)
Sex Trafficking of Minors
Beginning in early February 2020 and continuing through March 2020, in the
Eastern District of Michigan and elsewhere, in and affecting interstate commerce, the
defendant, SAMUEL “SINCERE” MCCOY,” knowingly recruited, enticed, harbored,
transported, provided, obtained, advertised, and maintained a minor, JD, knowing that
she would be caused to engage in a commercial sex act, knowing and in reckless

disregard of the fact that JD was under the age of 18, and after having had a reasonable

opportunity to observe JD, all in violation of 18 U.S.C. §§ 1591(a)(1), (b)(2) and (c).
Case 2:20-cr-20234-TGB-APP ECF No. 10, PagelD.27 Filed 06/10/20 Page 2 of 3

THIS IS A TRUE BILL.

s/ Grand Jury Foreperson
GRAND JURY FOREPERSON

MATTHEW SCHNEIDER
United States Attorney

MATTHEW A. ROTH
Chief, Major Crimes Unit
Assistant United States Attorney

s/ Thomas Franzinger
THOMAS FRANZINGER
Assistant United States Attorney
211 West Fort Street, Suite 2001
Detroit, MI 48226-3220

Phone: 313-226-9774

Thomas. franzinger2@usdoj.gov

 

Dated: June 10, 2020
Case 2:20-cr-20234-TGB-APP ECF No. 10, PagelD.28 Filed 06/10/20 Page 3 of 3

Case:2:20-cr-20234

 

 

 

; —— —_, Judge: Berg, Terrence G.
United States District Court Criminal Case Cov. = Mi: Patti, Anthony P.
Eastern District of Michigan Filed: 06-10-2020 At 02:24 PM
INDI USA V. MCCOY (DA)
NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to compr—--___-----., —

 

 

| Companion Case Number:

 

 

This may be a companion case based upon LCrR 57.10 (b)(4)*: Judge Assigned:

 

 

 

Ll ves No AUSA’s Initials: TF

 

Case Title: USA v. SAMUEL “SINCERE” MCCOY

County where offense occurred : Wayne

Check One: [X]Felony LJMisdemeanor _]Petty
Indictment/ Information --- no prior complaint.
¥_Indictment/ Information --- based upon prior complaint [Case number: 20-mj-30122 ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

[ ]Corrects errors; no additional charges or defendants.
[_ Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case.

 

June 10, 2020 s/Thomas Franzinger
Date Thomas Franzinger

Assistant United States Attorney

211 W. Fort Street, Suite 2001

Detroit, MI 48226-3277

Phone: 313-226-3220

Fax: 313-226-3265

E-Mail address: |homas.Franzinger2@usdoj.gov

Attorney Bar #; DC1005000

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases

even though one of them may have already been terminated.
5/16
